DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-7, 9, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Good et al. (US 7902444 B1).
	Regarding claim 1, Good discloses a throw-off device (Fig. 1), comprising: a mount (24); and a handle (33) attached to said mount and rotatable between an upward position and a distal position (col. 2, line 63 – col. 3, line 5); wherein one of said mount and said handle comprises a magnet (50), and the other of said mount and said handle comprises a magnetic portion (75); and wherein said magnet and said magnetic portion are magnetically engaged when said handle is in said upward position, and are not magnetically engaged when said handle is in said distal position (col. 3, lines 17-24).  
	Regarding claims 2-5, Good discloses: wherein said mount comprises said magnet (Fig. 3); wherein said magnet (50) is on or within a body of said mount (Figs. 1 and 3); wherein said magnet is on a body of said mount (Fig. 3); wherein said magnet is within a body of said mount (Fig. 1).
Regarding claims 6 and 7, Good discloses: wherein said handle (33) is rotatable about an axle (32), said axle attached to at least one axle projection (30) of said mount (Figs. 2 and 3); wherein said axle comprises two axles (32) and said at least one axle projection comprises two axle projections (30), each of said axles attached to a respective one of said axle projections (Figs. 2 and 3).  
Regarding claim 9, Good discloses: wherein said magnetic portion is metallic (col. 3, lines 17-20).  
	Regarding claim 16, Good discloses the claimed invention (see discussion for claim 1 above).
	Regarding claims 17, 18 and 20, Good discloses the claimed invention (see Good, Figs. 1-3; and discussion for claims 1-7 above).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 8, 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Good et al. in view of May (US 9633634 B2).
Regarding claims 8 and 10, Good does not mention explicitly: wherein said magnet comprises a plurality of magnets and said magnetic portion comprises a plurality of magnetic portions; wherein said magnetic portion comprises another magnet.
May discloses a throw-off device (Fig. 14), comprising: a mount portion (220); and a moveable portion (240) attached to said mount portion; wherein said mount portion comprises a magnet member (314), and said moveable portion comprises a magnetic member (340); and wherein said magnet member and said magnetic member are magnetically engaged when said moveable portion is in an upward position, and are not magnetically engaged when said moveable portion is in a down position (para. 0095); wherein said magnet member (314) comprises a plurality of magnets and said magnetic member (340) comprises a plurality of magnetic portions (para. 0051, 0073-0074).  
In view of May, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Good to arrive the claimed invention by providing the throw-off device with multiple pairs of magnets and magnetic portions wherever appropriate between said mount (24) and said handle (33). Doing so would obviously improve the magnetic retention of the handle in retracted position to retain tensioning of the slidable band of the snare system. It is deemed that such modification is related to a mere duplication of the magnet/magnetic portion coupling as taught by Good. The skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held that duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claims 11, 14-15 and 19, Good in view of May renders the claimed invention obvious (see discussion for claims 8 and 10 above).
Regarding claims 12 and 13, Good discloses: wherein said mount comprises a projection (30), wherein said projection is a downward projection (Fig. 3). Furthermore, as discussed above for claims 8 and 10, Good in view of May teaches or renders it obvious that said magnet comprises a second magnet and a second magnetic portion.
The combination of Good and May is silent on: wherein said second magnet or said second magnetic portion is on said projection.  
However, the feature in question is considered to be a mere design choice for positioning a second magnet or a second magnetic portion in the throw-off device of  Good. It would have been obvious to one of ordinary skill in the art to have modified the combination of Good and May to arrive the claimed invention by mounting a second magnet on said projection (30) and a second magnetic portion on a counterpart (35) of the handle in Good. The skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since duplicating and rearranging parts of the essential working parts of a device involve only routine skill in the art, and an obvious matter of engineering design choice is not patentably advanced.



Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837